Per Curiam.

Whether the petitioner was rightfully or improperly convicted of a misdemeanor while he was on parole and for which he served a jail sentence is immaterial in the present proceeding in which he seeks his release from the penitentiary and from the remainder, of his sentence for the felony.
The right of a parolee to remain on parole is a privilege which may be granted or revoked at the discretion of the Pardon and Parole Commission. Ex parte Tischler, 127 Ohio St., 404. Furthermore, the action of the Pardon and Parole Commission in declaring a paroled convict to be a parole violator and in revoking his parole is not reviewable in a habeas corpus proceeding. In re Varner, 166 Ohio St., 340.

Petitioner remanded to custody.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Radcliee and O’Neill, JJ., concur.
Radcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.